Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a tactile reproduction device, comprising: 
a substrate, and a plurality of piezoelectric units that are disposed on the substrate in an array arrangement, wherein each of the piezoelectric units comprises: laminated arranging a first electrode, a piezoelectric section, and a second electrode in sequence on the substrate;
each of the second electrodes comprises: a first comb electrode and a second comb electrode, the first comb electrode comprises: a plurality of first comb-teeth electrodes and a first comb-shank electrode connecting the plurality of first comb-teeth electrodes, the second comb electrode comprises: a plurality of second comb-teeth electrodes and a second comb-shank electrode connecting the plurality of second comb-teeth electrodes, and the plurality of first comb-teeth electrodes and the plurality of second comb-teeth electrodes are mutually intersected; and
each of the first electrodes comprises a plurality of electrode units which are not connected to each other, and orthographic projections of the plurality of electrode units on the substrate are within orthographic projections of the first and second comb electrodes on the substrate.  
Claims 2-20 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Khoshkava (US 2018/0329493 A1) discloses a tactile reproduction device, comprising:  a substrate, and a plurality of piezoelectric units that are disposed on the substrate in an array arrangement, wherein each of the piezoelectric units comprises: laminated arranging a first electrode, a piezoelectric section, and a second electrode in sequence on the substrate; each of the second electrodes comprises: a first comb electrode and a second comb electrode, the first comb electrode comprises: a plurality of first comb-teeth electrodes and a first comb-shank electrode connecting the plurality of first comb-teeth electrodes, the second comb electrode comprises: a plurality of second comb-teeth electrodes and a second comb-shank electrode connecting the plurality of second comb-teeth electrodes, and the plurality of first comb-teeth electrodes and the plurality of second comb-teeth electrodes are mutually intersected.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2001/0011862 A1 to Ando et al.  
US 2004/0051423 A1 to Florian.  
US 2014/0021830 A1 to Ogata et al.  
US 2017/0310305 A1 to Komura.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624